Citation Nr: 0617754	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  98-15 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 







INTRODUCTION

The veteran had active service from August 1968 to June 1969.

This appeal arises from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the veteran's claim for 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  In October 2000, July 2003, and April 2005, 
the Board remanded the claim for development of the evidence.  
The case has now returned for appellate consideration.

In its Remand, dated in October 2000, the Board noted that 
the veteran had raised the issues of entitlement to service 
connection for major depression, a personality disorder, and 
hepatitis C, and that these claims had not been adjudicated 
by the agency of original jurisdiction.  The Board referred 
these claims to the RO for appropriate action.  It does not 
appear that these claims were ever adjudicated.  These claims 
are therefore again referred to the RO for appropriate 
action.    


FINDING OF FACT

The veteran does not have post-traumatic stress disorder 
(PTSD) that is related to his active duty service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran asserts that he has PTSD as a result of his 
service.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2005).

As will be discussed infra, there is evidence that the 
veteran had PTSD stressors prior to service.  In addition, 
the veteran's representative has argued, in part, that the 
veteran had PTSD that existed prior to service, and that his 
preexisting PTSD was aggravated by service.  See 
representative's statement, dated in March 2006.  Under the 
circumstances, the Board will first determine whether PTSD 
was noted at the time of entry into service.  As used herein, 
the term "acquired psychiatric disorder" is intended to 
exclude personality disorders.  In this regard, personality 
disorders are not diseases or injuries in the meaning of 
applicable legislation for disability compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9 (2005); Winn v. Brown, 8 Vet. App. 
510, 516 (1996), Beno v. Principi, 3 Vet. App. 439 (1992).  
The Board further notes that in a final decision, dated in 
July 2002, the Board denied a claim for service connection 
for schizophrenia.  

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease in question existed 
prior to service and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1137 (West 2002).  Only such conditions as 
are recorded in entrance examination reports are to be 
considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 
(1994).

The veteran's service medical records include an entrance 
examination report, dated in June 1968, which shows that the 
veteran's psychiatric condition was clinically evaluated as 
normal.  An accompanying "report of medical history" does 
not contain any relevant complaints or diagnoses.  Service 
medical records, dated between April and May of 1969, show 
the following: the veteran was noted to be very hostile and 
frustrated, to have considerable difficulty with his peers, 
and to resent authority.  He was noted to want out of the 
service, to have poor insight, and to be extremely apathetic.  
He reported thinking of suicide, to have crying spells and 
difficulty falling asleep, and he stated that he feared 
losing control and that on a number of occasions he felt like 
killing one of his supervisors.  On examination, he was 
reticent and hostile.  He was mildly anxious and depressed.  
He was well-oriented and of average intelligence, with no 
evidence of neurosis, psychosis, or organic brain pathology.  
He reported a family history that included a father who was 
an alcoholic and who had died three months before, a nervous 
and irritable mother, and a brother who had recently tried to 
commit suicide.  It was noted that he had belonged to a 
"juvenile delinquency gang," that he had rebelled against 
teachers and authority figures, and that he could not hold a 
job.  He was a poor student in school and was frequently 
expelled.  He was often a truant and he had been jailed once 
for drunk and disorderly conduct.  His driver's license was 
suspended shortly before entrance into service for speeding 
and reckless driving.  The diagnosis was passive-aggressive 
personality disorder, EPTE (existed prior to entrance into 
service).  He was recommended for administrative discharge 
based on an inability to adjust to the service.  A report 
from a "force medical officer," dated in May 1969, notes 
overt negativism and blatant universal hostility, and that 
"an unrealistic rejection of everything and everybody makes 
him dangerous."  The medical officer indicated that he 
agreed with the April 1969 recommendation for administrative 
discharge.  A memo, dated in April 1969, indicates that the 
Chief of the Neuropsychiatric Service recommended the 
veteran's administrative separation.  The veteran's 
separation examination report, dated in June 1969, indicates 
that his psychiatric condition was clinically evaluated as 
normal.  

In summary, there is nothing in the service medical records 
to indicate that the veteran had PTSD upon entrance into 
service.  Given the foregoing, the veteran is entitled to a 
presumption of soundness.  The Board will next determine 
whether the presumption of soundness is rebutted by clear and 
unmistakable evidence.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b) (effective May 4, 2005) (see 70 Fed. Reg. 23027-
23029 (May 4, 2005)); Cotant v. Principi, 17 Vet. App. 116 
(2003); VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).

As previously stated, PTSD was not noted on the veteran's 
entrance examination report.  Service medical records show 
that the veteran was found to have a personality disorder.  
They do not contain any notation or diagnosis of PTSD.  To 
the extent that several VA health care professionals have 
indicated that the veteran has PTSD, at least in part, due to 
pre-service stressors, specifically, a self-reported history 
of being abused as a child (discussed infra), none of them 
have stated that the onset of the veteran's PTSD was prior 
to, or during, service.  In addition, there is no evidence of 
psychiatric symptoms, or psychiatric treatment, that is dated 
prior to service.  The Board therefore finds that the claims 
files do not contain "clear and unmistakable" evidence 
demonstrating that the veteran had preexisting PTSD, and that 
the presumption of soundness is not rebutted by clear and 
unmistakable evidence.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b); Cotant; VAOPGCPREC 3-2003.  In addition, to the 
extent that examiners have indicated that the veteran may 
have PTSD related to pre-service stressors, there is no basis 
to award service connection on the basis of aggravation, and 
it will not be further discussed.  The claim for PTSD will be 
analyzed as a direct claim for service connection.  See 38 
C.F.R. § 3.304(f).  

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

The veteran does not assert, and his service records do not 
show, that the veteran participated in combat.  The Board 
therefore finds that the veteran did not participate in 
combat.  See Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  
In reaching this determination, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against a finding of participation in 
combat, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).

In Patton v. West, 12 Vet. App. 272 (1999), the Court 
emphasized that statements contained in prior decisions 
indicating that "something more than medical nexus evidence 
is required to fulfill the requirement for 'credible 
supporting evidence'", of a claimed stressor and that "[a]n 
opinion by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  Id. at 280; see also Cohen v. Brown, 
10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996).  With regard to personal assault cases, the Court 
pointed out that "VA has provided special evidentiary 
development procedures, including the interpretation of 
behavior changes by a clinician and interpretation in 
relation to a medical diagnosis."  Id. (citing VA 
Adjudication Procedure Manual M21-1 (M21-1) (now M21-1MR).  
The Court has also held that these provisions of the VA 
Adjudication Procedure Manual, which provide special 
evidentiary procedures for PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); Cohen 
v. Brown, 10 Vet. App. 128 (1997).

The Court in Patton noted that the manual improperly appeared 
to require that the existence of the in-service stressor be 
shown by a preponderance of evidence.  Any such requirement 
would be inconsistent with the so-called equipoise doctrine 
where the benefit of the doubt is given to the claimant 
unless the evidence preponderates against the claim.

In addition, 38 C.F.R. § 3.304(f)(3) provides:

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. VA will not deny a post- traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.

38 C.F.R. § 3.304(f)(3).

In this case, the veteran's claimed stressors are as follows: 
1) on at least two occasions, he was punched (once in the 
face, however, he did not file charges); 2) after he shined 
his shoes, someone walked all over them; 3) some money was 
stolen from him; 4) his father died during his service.  He 
has also reported that he generally experienced bullying and 
name-calling, widespread drug use, racial tension, that he 
knew a number of people who were maimed or killed in Vietnam 
(he does not assert that he ever served in Vietnam), and that 
he received a hostile reception from the public.  See 
veteran's statements, dated in July 1996, September 2003, and 
February 2004; VA examination reports, dated in March and 
April of 2004.  
The Board finds that the veteran has failed to provide 
minimum information warranting an attempt at verification.  
See M21-1MR, Part IV.ii.1.D.14.d. (noting that claimants must 
provide, at a minimum, a stressor that can be documented, the 
location where the incident took place, the approximate date 
(within a two-month period of time) of the incident, and the 
unit of assignment at the time the stressful event occurred.  
Given the foregoing, it appears that corroboration is not 
feasible, and that the claimed stressors cannot be 
documented.  Therefore, referral to the U.S. Army and Joint 
Services Records Research Center (JSRRC) is not warranted.  
See M21-1MR, Part IV.ii.1.D.15.a.  
The claims files include the veteran's discharge, service 
medical records, and personnel records.  There is nothing in 
this evidence, or anywhere else in the claims files, which 
sufficiently corroborates any of the claimed stressors, with 
the exception of the veteran's report of the death of his 
father during his service, which is noted in the April 1969 
medical report.  The Board therefore finds that the evidence 
is insufficient to show that the claimed stressors are 
verified, with the exception of the veteran's report of the 
death of his father during his service.  See M21-1MR, Part 
III.iv.4.H.29.e.  

The medical evidence includes VA and non-VA reports, dated 
between 1985 and 2005, as well as the decision of the Social 
Security Administration (SSA) dated in March 1998.  This 
evidence shows that the veteran first received treatment for 
psychiatric symptoms beginning in 1985, after his house 
burned down and he broke up with his girlfriend.  See reports 
from W.A. Foote Memorial Hospital, dated in 1985.  He began 
psychotherapy in 1995.  His diagnoses include PTSD, major 
affective disorder, dysthymia, major depressive disorder, 
conduct disorder, and polysubstance dependence (characterized 
as "in sustained full remission").  The SSA determined that 
the veteran was disabled as of January 1985, with a primary 
diagnosis of "schizophrenia, paranoia, other psychotic 
disorder," and a secondary diagnosis of personality 
disorder.  The SSA's documents indicate that the veteran 
worked as a prison guard between 1976 and 1985.  

The Board finds that the claim must be denied.  The claims 
files include a VA psychological evaluation report, dated in 
March 2004, in which the psychologist stated that although 
the veteran met the criteria for PTSD, his stressors were not 
related to his military service.  The report documents the 
veteran's accounts of physical abuse during childhood, and 
notes the veteran's history of employment as a prison guard.  
The psychologist concluded that the veteran's symptoms of 
childhood PTSD were exacerbated by his work in a prison.  The 
Axis I diagnoses were conduct disorder, PTSD "chronic 
related to childhood abuse and prison work," and 
polysubstance dependence in sustained full remission.  The 
Axis II diagnosis was personality disorder, NOS (not 
otherwise specified), with paranoid, antisocial and 
borderline features.  In an addendum, dated in May 2005, the 
psychologist stated that she could not date the onset of the 
veteran's PTSD, and that, "Regardless of the onset, there is 
nothing to suggest that events occurred in the military which 
would have aggravated a posttraumatic condition or worsened 
the natural progression of the illness."  The psychologist 
further noted, "There is no evidence to suggest that 
anything out of the ordinary occurred while [the veteran] was 
in the military."  

In addition, an examination report by a VA psychiatrist, 
dated in April 2004, shows that the examiner concluded that 
the veteran's PTSD was not related to his service, and 
"There is not a stressor that I can identify in the service, 
which would cause post-traumatic stress disorder."  The Axis 
I diagnoses were PTSD "not of service origin," and major 
depression disorder, recurrent type, secondary to PTSD and 
personality disorder NOS.  The Axis II diagnosis was 
personality disorder NOS.  In an addendum, dated in May 2005, 
the examiner stated that there was no stressor during service 
which could have caused his PTSD, and that the date of onset 
could not be determined without resort to speculation.  

The Board considers the March 2004 and April 2004 VA 
examination reports, and their accompanying addendums, highly 
probative evidence showing that the veteran does not have 
PTSD that is related to his service.  These reports contain 
the only competent opinions of record that are based on a 
review of the veteran's C-file.  Both examiners indicated 
that there was no stressor during service which could have 
caused the veteran's PTSD.  In reaching this decision, the 
Board has considered a statement from Galen Weaver, M.D., 
dated in August 2000, which notes that the veteran has PTSD.  
Dr. Weaver stated that the veteran's service experience was a 
"major trauma."  In addition, the claims files include 
three letters from Linda Plaut, LCSW, dated in 1996, 2000, 
and 2005.  In the 1996 and 2000 letters, Ms. Plaut mentions a 
number of the veteran's claimed stressors in association with 
diagnoses of PTSD and dysthymia.  However, Ms. Plaut does not 
explicitly link the veteran's PTSD to his service, and to the 
extent that it may be argued that she implicitly associates 
the veteran's PTSD with his service, the probative value of 
Ms. Plaut's opinion, as well as Dr. Weaver's opinion, is 
greatly reduced by the fact that they are not shown to have 
been based on a review of the veteran's C-file, or any other 
detailed and reliable medical history.  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim for PTSD 
must be denied.

The veteran's claim for service connection for PTSD fails on 
the basis that all elements required for such a showing have 
not been met.  Although the Board has considered the 
veteran's written testimony submitted in support of the 
arguments that he has PTSD as a result of his service, the 
Board has determined that all of the elements required for 
service connection for PTSD have not been met.  See 38 C.F.R. 
§ 3.304(f).  Accordingly, the veteran's claim for service 
connection must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. §§ 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in September 2003, February 2004, 
and April 2005, the RO sent the veteran notice letters 
(hereinafter "VCAA notification letters") that informed him 
of the type of information and evidence necessary to support 
his claim.  The RO's letters also informed the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA and contained a 
specific request for the veteran to provide additional 
evidence in support of his claim.  He was asked to identify 
all relevant evidence that he desired VA to attempt to 
obtain.  

The VCAA letters were not mailed to the appellant prior to 
the initial RO adjudication of his claim.  However, the 
veteran's claim was denied by the RO in April 1997, which was 
prior to the enactment of the VCAA.  In such cases, there is 
no error in not providing notice specifically complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial AOJ adjudication had already occurred.  Id.  Rather, 
the appellant is to be given proper subsequent VA process, 
and the Board is to make findings on the completeness of the 
record or on other facts permitting the Court to make a 
conclusion of lack of prejudice from improper notice.  Id. 

The VCAA letters were provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the letters fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In addition, after the VCAA letters were sent, the case was 
readjudicated and in a January 2006 Supplemental Statement of 
the Case was provided to the appellant.  Also in April 2006, 
a form was received from the veteran in which he indicated 
that he had no additional evidence to submit, and that he 
desired to have his claim considered as soon as possible.  In 
summary, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  Since the service connection claim 
has been denied, any question as to the disability rating or 
the appropriate effective date to be assigned is rendered 
moot.  VA is not required, therefore, to provide this notice.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO 
requested and obtained the veteran's service and service 
medical records, and has obtained VA and non-VA medical 
records, as well as SSA records.  The veteran has been 
afforded VA examinations for the disability in issue, and 
etiological opinions have been obtained.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for PTSD is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


